Citation Nr: 1815627	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-31 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1977 to March 1980 and from October 1980 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that initially on appeal was the issue of service connection for bilateral hearing loss; however, the Veteran did not perfect his appeal of this issue.  Therefore, the issue is not before the Board, and the July 2013 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).

The Veteran withdrew his request for a hearing in written correspondence dated May 2017; therefore, there is no hearing request before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

      Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

With regard to the Veteran's tinnitus, the Board finds that service connection is warranted.  The Veteran contends that his tinnitus is a result of hazardous noise exposure while in service.  Service treatment records are silent as to any treatment or complaints for tinnitus; however, there is competent, credible evidence that the Veteran currently has a diagnosis of tinnitus as shown by the Veteran's June 2013 VA examination.  While the examiner found that the Veteran's tinnitus is not related to service since the Veteran reported tinnitus 23 years post his military tenure, the Board notes that service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Therefore, the Board finds the examination inadequate in this regard.

The Board notes that the Veteran's military occupational specialty (MOS) of cannon crewmember is consistent with his report of noise exposure, and is noted as being highly probable for noise exposure in the DOD noise exposure listing.  Therefore, in-service acoustic trauma is conceded. 38 U.S.C. § 1154 (a).  Additionally, the evidence shows that the Veteran worked in a manufacturing setting post-service which required hearing protection; however, there is no evidence of record to show that the Veteran did not wear hearing protection while working or that the Veteran's post-service work was an intervening cause of his current tinnitus.  Moreover, the Veteran has contended that his ringing in the ears began in service and has continued since that time. Therefore, in resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


